Citation Nr: 1442521	
Decision Date: 09/23/14    Archive Date: 09/30/14

DOCKET NO.  12-10 883	)	DATE
	)
		)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for degenerative disc disease with lumbar spinal and nueroforaminal stenosis and left leg radicular pain (lumbar spine disability).

2.  Entitlement to service connection for right ankle sprain.

3.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran had active service from November 2005 to December 2009.

These matters come before the Board of Veterans' Appeals (Board) on merged appeals from a December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO).

The Board also notes that, in addition to the paper claims file, there is a paperless, electronic claims file (Virtual VA).  The Board has reviewed the contents of the Virtual VA file in addition to the paper file in deciding this claim.


REMAND

A review of the record reveals that further development is needed for VA to satisfy its duty to assist the Veteran in developing evidence to substantiate his claims.

Regarding the issue of increased rating for lumbar spine disability, the Veteran asserts that his disability has worsened since his October 2010 VA examination.  VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995).  The Veteran is competent to observe a worsening of his symptoms.  Accordingly, a new examination to assess the current severity of the Veteran's lumbar spine disability is necessary.  

Regarding the issue of service connection for right ankle disability, the Veteran contends that he has reoccurring right ankle sprains as a result of an injury in service.  Service treatment records confirm that the Veteran sustained a right ankle inversion injury in January 2006.  Treatment included crutches, RICE (rest, ice, compression, and elevate), and Naprosyn.  An x-ray showed soft tissue swelling laterally but no fractures.  In September 2007, right ankle was tender to palpation, however X-rays were normal.  On June 2009 examination, right ankle tenderness was noted.  Currently, the Veteran contends that his reoccurring ankle sprains cause swelling, tenderness, tightness, instability, and weakness.  The Veteran is competent to attest to observable symptomatology.  Given his continued complaints of right ankle sprains and the findings in the service treatment records, the Veteran should be afforded a VA examination to determine the nature and etiology of any right ankle disorder found to be present.

Regarding the issue of service connection for bilateral hearing loss, the Veteran has continuously contended that he has suffered hearing loss as a result of exposure to firing of weapons and loud equipment machinery that emitted loud alarms.  Although a June 2009 audiogram showed hearing within normal limits for VA compensation purposes, a veteran's normal hearing at separation does not necessarily indicate that the Veteran experienced no in-service loss of hearing acuity.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Here, the audiogram confirms that the Veteran experienced a decline in hearing acuity since his November 2005 enlistment examination.  Therefore, the Veteran should be afforded a VA audiological examination to determine the nature and etiology of any hearing loss disability found to be present. 

Accordingly, the case is REMANDED for the following action:

1.  Associate any new VA treatment records for the Veteran with the file.  Virtual VA shows the most recent records in the file currently to be from March 2012.

2.  After completing the above development, schedule the Veteran for a new VA spine examination.  The examiner should comment on any symptomatology shown to be present and due to the service-connected lumbar spine disability.  The examiner should report whether there is additional loss of motion lost due to weakened movement, atrophy, excess fatigability, instability, incoordination, flare-ups, or pain.  Such additional loss of motion should be expressed in degrees.  If the examiner is unable to report the loss of motion, reasons for this inability should be provided.

3.  Schedule the Veteran for a VA orthopedic examination with a qualified physician to determine the nature and etiology of any right ankle disability.  For any right ankle disability found, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that it had its clinical onset in service or is otherwise related to a disease or injury in service, including a right ankle sprain during service.

4.  Schedule the Veteran for a VA audiological examination to determine the precise nature and etiology of his asserted bilateral hearing loss.  All indicated tests and studies to include an audiogram must be accomplished.  Based on the results of audiometric testing, the examiner is requested to opine as to whether the Veteran currently has hearing loss disability under the provisions of 38 C.F.R. § 3.385.  If so, the examiner must provide an opinion as to whether it is at least as likely as not that any current hearing loss disability is etiologically related to his period of active service.

The entire claims folder and a copy of this REMAND must be made available to the examiners.  All indicated studies should be conducted, and the results reviewed before the final opinions.

5.  Review all evidence and re-adjudicate the appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond to it before the case is returned to the Board.

No action is required of the Veteran until he is notified by the AOJ; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2013).  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals


